Plaintiff's counsel moved to set aside a nonsuit, which was suffered, because on trial the plaintiff offered an attested copy of a bill of sale for a negro, instead of the original, and did not account for the absence of the original. Plaintiff's counsel say that the papers were shown to them on the day before the trial, and it did not occur to them that the original would be required, nor did they remember that it would be wanting till the trial came on. The plaintiff, they say, was therefore surprised in consequence of their overlooking the objection that was made against them. This is not surprise, but it is sua negligentia, and the nonsuit ought not to be set aside.
The rule to set aside the nonsuit discharged.
NOTE. — See Rutledge v. Read, ante, 242, and the cases referred to in the note on the last point in that case.